Citation Nr: 0917578	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-39 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

(The issues of entitlement to service connection for a left 
lower lung lobe disorder, claimed as chronic left 
diaphragmatic elevation, to include as due to asbestos 
exposure; entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling; and entitlement to service connection for 
a respiratory disorder, claimed as chronic obstructive 
pulmonary disease, to include as due to asbestos exposure; 
are discussed in a separate and distinct decision issued by 
the Board of Veterans' Appeals.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to September 
1964 and from January 1967 to April 1984.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks entitlement to a total disability rating 
based on individual unemployability (TDIU) due to 
service-connected disabilities.  Entitlement to TDIU is 
warranted if the Veteran is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.

This claim has been previously denied as the Veteran did not 
meet these percentage criteria.  However, in a separate 
decision issued by the Board, service connection has been 
granted for a left lower lung lobe disorder.  Moreover, the 
issue of entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disorder 
(COPD), to include as secondary to a service-connected 
disorder was remanded in this separate disorder for further 
development.  Depending on the rating assigned by the RO for 
the left lower lung lobe disorder, the Veteran may now meet 
the criteria for entitlement to TDIU.  Accordingly, the TDIU 
claim is inextricably intertwined with the left lower lung 
lobe disorder issue and must be remanded, pending the 
assignment of an initial disability rating for the Veteran's 
left lower lung lobe disorder.

Accordingly, the case is remanded for the following action:

After a rating has been assigned for the 
Veteran's service-connected left lower 
lung lobe disorder, and the issue of 
entitlement to service connection for a 
respiratory disorder, to include COPD, to 
include as secondary to a 
service-connected disorder, the RO must 
re-adjudicate the claim of TDIU.  While 
this re-adjudication is pending, the RO 
should undertake any additional 
development which it deems to be 
necessary.  Thereafter, if the claim on 
appeal remains denied, the Veteran must be 
provided a supplemental statement of the 
case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


